 

VOTING AGREEMENT AND IRREVOCABLE PROXY COUPLED WITH INTEREST

 

This VOTING AGREEMENT AND IRREVOCABLE PROXY COUPLED WITH INTEREST (this
“Agreement”), dated June 7, 2012, is entered into by and among Searchlight
Minerals Corp., a Nevada corporation (the “Company”), and the undersigned
stockholders (each, a “Stockholder” and collectively, the “Stockholders”) of the
Company. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Rights Agreement (as defined below).

 

RECITALS

 

WHEREAS, pursuant to Section 1(a) of that certain Rights Agreement (the “Rights
Agreement”), dated August 24, 2009, by and among the Company and Empire Stock
Transfer Inc., a Nevada corporation, as Rights Agent, an “Acquiring Person” is
defined as any Person who or which, together with all Affiliates and Associates
of such Person, without prior written approval of the Board of Directors of the
Company, is the Beneficial Owner of 15% or more of the Common Stock of the
Company then outstanding;

 

WHEREAS, each Stockholder is the Beneficial Owner of the number of shares (the
“Shares”) of Common Stock of the Company (including a listing of the direct
ownership of Shares and warrants to purchase Shares) set forth opposite the
Stockholder’s name on Schedule A hereto and is either an Affiliate or Associate
of every other Stockholder, and the Stockholders have jointly filed a Schedule
13G/A (Amendment No. 3), dated February 14, 2012 (the “Schedule 13G”), with the
Securities and Exchange Commission;

 

WHEREAS, the Company and certain of the Stockholders are entering into a
Securities Purchase Agreement, of even date herewith (the “Purchase Agreement”),
pursuant to which such Stockholders are purchasing an aggregate of 4,500,000
shares (the “Purchased Shares”) of Common Stock of the Company;

 

WHEREAS, the Board of Directors of the Company has agreed to allow the
Stockholders and any of their Affiliates or Associates, whether or not such
Affiliates or Associates are currently in existence (any such Affiliate or
Associate, a “Stockholder Affiliate”), to become, collectively and in the
aggregate, the Beneficial Owners of up to 17.5% of the shares of Common Stock of
the Company, without being deemed to be an “Acquiring Person” under the Rights
Agreement (the “Rights Agreement Waiver”);

 

WHEREAS, as a material inducement to the Board of Directors of the Company to
grant the Rights Agreement Waiver, and subject to the terms and conditions of
this Agreement, the Company has requested that each Stockholder and any
Stockholder Affiliate who currently is or who may in the future become the
Beneficial Owner of any shares of Common Stock of the Company, and each
Stockholder has agreed to and agreed to cause any such Stockholder Affiliate to,
enter into this Agreement with respect to all Shares listed on Schedule A (which
includes the Purchased Shares and warrants to purchase Shares) and any
additional shares (the “Additional Shares,” and together with the Shares, the
“Voting Shares”) of Common Stock of the Company that the Stockholder or any
Stockholder Affiliate becomes the Beneficial Owner of or acquires the right to
vote after the date of this Agreement, whether through contract, purchase,
exercise of a warrant, option or right, or by way of a stock split, stock
dividend, merger, reorganization, recapitalization or other change in the
capital structure of the Company or otherwise (“Other Securities”); and

 



 

 

 

WHEREAS, each Stockholder understands and acknowledges that the Company is
entitled to rely on the truth and accuracy of such Stockholder’s representations
contained herein and such Stockholder’s performance of the obligations set forth
herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1.          Voting Agreement.

 

(a)     At any meeting of the stockholders of the Company (including any
adjournment(s), postponement(s) or continuation(s) thereof) and in any other
circumstances upon which the vote, consent (including a written consent in lieu
of a meeting), agreement or other approval of the stockholders of the Company is
sought, each Stockholder shall vote all Voting Shares, to the extent not already
voted by the person(s) appointed pursuant to Section 2 of this Agreement, as
instructed by the Board of Directors of the Company; provided, however,
notwithstanding anything to the contrary herein, at all times during the term of
this Agreement, the Stockholders shall retain the right to vote, in the
aggregate, up to that number of issued and outstanding Voting Shares which are
equal to or less than 15% of the issued and outstanding shares of Common Stock,
as of the record date for any matter at which the vote, consent (including a
written consent in lieu of a meeting), agreement or other approval of the
stockholders of the Company is sought. For purposes of determining which Voting
Shares in excess of 15% of the issued and outstanding shares of Common Stock, as
of such record date, are subject to instruction for voting by and the grant of a
proxy to the Board of Directors of the Company (the “Excess Shares”), the Excess
Shares shall first consist of those Voting Shares held by the Stockholder with
the largest number of issued and outstanding Voting Shares, and if such Voting
Shares are less than the number of Excess Shares, shall then consist, in order,
of those Voting Shares held by the Stockholders with the next largest number of
issued and outstanding Voting Shares, until the number of Excess Shares shall be
covered by the voting rights granted to the Board of Directors of the Company
hereunder.

 

(b)     Notwithstanding the foregoing, nothing in this Agreement shall limit or
restrict each Stockholder from acting in a capacity as a director or officer of
the Company, to the extent applicable, it being understood that this Agreement
shall apply to each Stockholder solely in the capacity as a stockholder of the
Company.

 

(c)     In the event that any Stockholder shall transfer any Voting Shares or
Other Securities to a Person who shall not be a Stockholder or Stockholder
Affiliate, then this Agreement shall terminate with respect to such Voting
Shares or Other Securities; provided, however, for purposes of clarity, in the
event that any Stockholder or Stockholder Affiliate shall acquire or reacquire
Beneficial Ownership over such Voting Shares or Other Securities, then such
Voting Shares and Other Securities shall be deemed subject to this Agreement.

 



2

 

 

(d)     Any Person, who is not then a party to this Agreement, but who shall be
or become a named reporting person in the Schedule 13G (or any amendments
thereto), shall be deemed to be subject to this Agreement and shall be obligated
to become a party to this Agreement as a Stockholder.

 

(e)     No Stockholder, nor any Affiliate of any Stockholder, shall have any
liability with respect to the matters set forth in Section 1(a) above and the
Company shall defend, indemnify and hold harmless each Stockholder and their
Affiliates (each, an “Indemnified Party”) for any and all claims, damages,
losses, liabilities and expenses arising out of or resulting from the matters
set forth in Section 1(a) above. Promptly after receipt by any Indemnified Party
of a notice of a claim or the beginning of any action in respect of which
indemnity is to be sought against an indemnifying person pursuant to this
Section 1(e), such Indemnified Party shall notify the Company in writing of such
claim or of the commencement of such action, but the omission to so notify the
Company will not relieve it from any liability which it may have to any
Indemnified Party under this Section 1(e) (except to the extent that such
omission materially and adversely affects the Company’s ability to defend such
action) or from any liability otherwise than under this Section 1(e).

 

Subject to the provisions hereinafter stated, in case any such action shall be
brought against an Indemnified Party, the Company shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the Indemnified Party promptly after receiving the aforesaid notice
from such Indemnified Party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such Indemnified Party. After notice
from the Company to such Indemnified Party of its election to assume the defense
thereof (unless it has failed to assume the defense thereof and appoint counsel
reasonably satisfactory to the Indemnified Party, in each case within a
reasonable time after notice of commencement of the action), the Company shall
not be liable to such Indemnified Party for any legal expenses subsequently
incurred by such Indemnified Party in connection with the defense thereof;
provided, however, that if (i) there exists or shall exist a conflict of
interest that would make it inappropriate, in the reasonable opinion of counsel
to the Indemnified Party, for the same counsel to represent both the Indemnified
Party and the Company or any affiliate or associate thereof, (ii) the employment
of separate counsel for such Indemnified Party shall have been authorized in
writing by the Company in connection with the defense of such action or (iii)
the Company does not diligently defend the action after assumption of the
defense in the reasonably opinion of such Indemnified Party, then in each case
the Indemnified Party shall be entitled to retain its own counsel (who shall not
be the same as the opining counsel) at the expense of such Company; provided,
however, that the Company shall not be responsible for the fees and expenses of
more than one separate counsel (together with appropriate local counsel) for all
Indemnified Parties, which, counsel shall be designated by holders of the
majority-in-interest of the then outstanding Voting Shares. In no event shall
the Company be liable in respect of any amounts paid in settlement of any action
unless the Company shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld. The Company shall not,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could reasonably have been a party and indemnification
could have been sought hereunder by such Indemnified Party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such proceeding.

 



3

 

 

(f)     Nothing contained in this Agreement shall be deemed to vest in any
Person any direct or indirect ownership or incidence of ownership of or with
respect to any Voting Shares, other than the right to vote as set forth in
Section 1(a) above. Except as specifically set forth herein, all rights,
ownership and economic benefits relating the Voting Shares shall remain vested
in and belong to such Stockholder.

 

2.          Irrevocable Proxy Coupled With Interest.

 

(a)     Each Stockholder hereby irrevocably designates and appoints the Board of
Directors of the Company as such Stockholder’s sole and exclusive
attorney-in-fact and proxy, with full power of substitution and re-substitution,
for and in such Stockholder’s name, to vote and exercise all voting and related
rights (to the fullest extent such Stockholder is entitled to do so) with
respect to the Voting Shares in accordance with Section 1(a) above at any
meeting of the stockholders of the Company (including any adjournment(s),
postponement(s) or continuation(s) thereof) and in any other circumstances upon
which the vote, consent (including a written consent in lieu of a meeting),
agreement or other approval of the stockholders of the Company is sought. The
irrevocable proxy and power of attorney granted by each Stockholder pursuant to
this Section 2 shall terminate on the earliest to occur of (i) June 7, 2019,
(ii) the sale of all or substantially all of the assets of the Company or the
consolidation or merger of the Company with or into any other business entity
pursuant to which stockholders of the Company prior to such consolidation or
merger hold less than 50% of the voting equity of the surviving or resulting
entity, (iii) the liquidation, dissolution or winding up of the business
operations of the Company and (iv) the filing or consent to filing of any
bankruptcy, insolvency or reorganization case or proceeding involving the
Company or otherwise seeking any relief under any laws relating to relief from
debts or protection of debtors generally (the “Expiration Date”).

 

(b)     The irrevocable proxy and power of attorney granted by each Stockholder
pursuant to this Section 2 is:

 

(i)     intended to be and shall be irrevocable to the full extent permitted by
the Nevada Revised Statutes;

 

(ii)     coupled with an interest sufficient in law to support an irrevocable
power; and

 

(iii)     granted in consideration of the Company granting the Rights Agreement
Waiver, entering into this Agreement and incurring certain related fees and
expenses.

 

(c)     Each Stockholder represents that any and all prior proxies or powers of
attorney given by the Stockholder with respect to the voting of the Voting
Shares that are, or are deemed by the Company in its sole discretion to be,
inconsistent with the terms of this Agreement are not irrevocable, and any and
all such prior proxies or powers of attorney are hereby revoked. Each
Stockholder shall not grant any subsequent proxies or powers of attorney with
respect to the voting of the Voting Shares that are, or are deemed by the
Company in its sole discretion to be, inconsistent with the terms of this
Agreement until after the Expiration Date.

 



4

 

 

3.          Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants to the Company as follows:

 

(a)     As of the date hereof, such Stockholder is the legal and Beneficial
Owner of the number of Shares set forth opposite such Stockholder’s name on
Schedule A hereto (which includes the Purchased Shares and warrants to purchase
Shares), which Shares represent the only shares of capital stock of the Company
legally or Beneficially Owned by the Stockholder or that the Stockholder has
voting power over. Except as set forth on Schedule A, such Stockholder is not a
party to any contract or agreement and owns no warrants, options or rights to
purchase, subscribe for or otherwise acquire any securities of the Company. No
person not a signatory to this Agreement has a beneficial interest in or a right
to acquire or vote any of the Shares. The Shares are, and any Additional Shares
will be, free and clear of any lien, charge, claim, security interest, proxy,
power of attorney, encumbrance, voting trust or agreement, understanding or
arrangement of whatever nature that would adversely affect, or be inconsistent
or interfere with, such Stockholder’s ability to vote the Voting Shares in
accordance with Section 1(a) above or such Stockholder’s ability to grant and
the Board of Directors’ ability to exercise the irrevocable proxy and power of
attorney pursuant to Section 2 above.

 

(b)     Such Stockholder has all requisite power, capacity and authority to
enter into and perform this Agreement. If this Agreement is being executed in a
representative or fiduciary capacity, the person signing this Agreement has full
power, capacity and authority to enter into and perform this Agreement. This
Agreement has been duly executed and delivered by such Stockholder and
constitutes a valid and binding obligation of such Stockholder, enforceable
against such Stockholder in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and to general
principles of equity.

 

(c)     The execution, delivery and performance by such Stockholder of this
Agreement:

 

(i)     is within such Stockholder’s powers, has been duly authorized by all
necessary corporate, partnership, limited partnership, limited liability company
or other similar action and requires no further action on the part of such
Stockholder in order to be properly authorized;

 

(ii)     does not and will not violate, breach, result in a default under,
conflict with, require a consent or waiver under or give rise to a right of
termination, cancellation or acceleration with respect to:

 

(A)     any contract or agreement to which such Stockholder is a party or by
which such Stockholder’s assets are bound;

 

(B)     any statute, rule or regulation applicable to such Stockholder; or

 

(C)     any judgment, injunction, order or decree binding on such Stockholder;

 



5

 

 

except for such violations, breaches, conflicts or defaults that would not,
individually or in the aggregate, have a material adverse effect on such
Stockholder’s ability to vote the Shares in accordance with Section 1(a) above
or such Stockholder’s ability to grant and the Board of Directors’ ability to
exercise the irrevocable proxy and power of attorney pursuant to Section 2
above; and

 

(iii)     does not and will not result in the imposition of any lien, charge,
claim, security interest or encumbrance on the Shares that would adversely
affect, or be inconsistent or interfere with such Stockholder’s ability to vote
the Shares in accordance with Section 1(a) above or such Stockholder’s ability
to grant and the Board of Directors’ ability to exercise the irrevocable proxy
and power of attorney pursuant to Section 2 above.

 

(d)     Such Stockholder is not aware or in possession of any material
non-public information concerning the Company, any of the Company’s
subsidiaries, the Company’s business or any of the Company’s projects.

 

(e)     The representations and warranties contained in this Agreement are
accurate in all respects as of the date of this Agreement.

 

4.          Covenants of the Stockholders.

 

(a)     Except as provided in this Agreement, each Stockholder shall not, during
the term of this Agreement, without the prior written consent of the Company,
directly or indirectly:

 

(i)     grant any proxies or powers of attorney or enter into any voting trust
or agreement, understanding or arrangement of whatever nature with respect to
the voting of the Voting Shares with respect to the matters set forth in Section
1(a) above or that would adversely affect, or be inconsistent or interfere with
such Stockholder’s ability to vote the Voting Shares in accordance with Section
1(a) above or such Stockholder’s ability to grant and the Board of Directors’
ability to exercise the irrevocable proxy and power of attorney pursuant to
Section 2 above;

 

(ii)     pledge, encumber or create a lien, whether voluntarily or involuntarily
or by operation of law, that would adversely affect, or be inconsistent or
interfere with such Stockholder’s ability to vote the Voting Shares in
accordance with Section 1(a) above or such Stockholder’s ability to grant and
the Board of Directors’ ability to exercise the irrevocable proxy and power of
attorney pursuant to Section 2 above; or

 

(iii)     take any other action that would adversely affect, or be inconsistent
or interfere with such Stockholder’s ability to vote the Voting Shares in
accordance with Section 1(a) above or such Stockholder’s ability to grant and
the Board of Directors’ ability to exercise the irrevocable proxy and power of
attorney pursuant to Section 2 above.

 

(b)     Each Stockholder shall cause any Stockholder Affiliate who currently is
or who may in the future become the Beneficial Owner of any shares of Common
Stock of the Company to execute, deliver and agree to become bound by and
subject to the terms and conditions of this Agreement with respect to all such
shares of Common Stock of the Company. Any purported transfer of Voting Shares
or Other Securities by each Stockholder to a Stockholder Affiliate in violation
of this covenant shall be void and of no force or effect, and no such transfer
shall be made or recorded on the books of the Company.

 



6

 

 

(c)     Each Stockholder acknowledges that it is aware that U.S. securities laws
would prohibit any person who has material non-public information about a
company from purchasing or selling, directly or indirectly, securities of such
company (including entering into hedge transactions involving such securities),
or from communicating such information to any other person under circumstances
in which it is reasonably foreseeable that such person is likely to purchase or
sell such securities. Each Stockholder will not use or permit any third party to
use, and will use its best efforts to assure that no Stockholder Affiliate uses
or permits any third party to use, any Confidential Information (as defined
below) of the Company in contravention of U.S. securities laws. Each Stockholder
will not trade on or otherwise use any Confidential Information for personal
gain, and will use its best efforts to assure that no Stockholder Affiliate
trades on or otherwise uses any Confidential Information for personal gain. This
Agreement does not grant any Stockholder or Stockholder Affiliate any right in
or to the Confidential Information under any intellectual property principles or
laws. For purposes of this Agreement, “Confidential Information” means:

 

(i)     any non-public information disclosed by Company to the Stockholder,
either directly or indirectly, in writing, orally or by examination of tangible
objects:

 

(A)     that has been designated by Company as “confidential,” either in writing
or orally, prior to, at or promptly after the time of disclosure or that the
Stockholder or Stockholder Affiliate clearly understands by the nature of the
information to be confidential, proprietary information of Company
(collectively, “Disclosed Information”); and

 

(B)     any information derived by the Stockholder or Stockholder Affiliate,
either directly or indirectly, through examination of the Disclosed Information.

 

Confidential Information does not include information that is or becomes
publicly known without any breach of this Agreement or that is independently
developed by the Stockholder without use of any Confidential Information. The
Stockholder or Stockholder Affiliate shall bear the burden of establishing the
applicability of this exception by competent evidence.

 

(d)     Each Stockholder agrees and acknowledges, that to the extent that it is
the holder of warrants (the “Warrants”) to purchase shares of Common Stock which
were originally issued in connection with a private placement of securities of
the Company pursuant to the terms and conditions of a Securities Purchase
Agreement with the Company, dated November 12, 2009, which Warrants include an
anti-dilution provision (Section 3(b) – Subsequent Equity Sales) which requires
an adjustment to the exercise price and the number of shares of Common Stock
issuable upon the exercise of such Warrants in the event of a “Dilutive
Issuance” (as such term is defined in the Warrant), that such Stockholder hereby
waives the rights granted to such Stockholder under such Section 3(b) which may
result from the transactions contemplated by the Purchase Agreement, that a
Dilutive Issuance shall be deemed not to have occurred and that no adjustments
shall result to the exercise price or the number of shares of Common Stock
issuable upon the exercise of such Warrants as a result from the transactions
contemplated by the Purchase Agreement.

 



7

 

 

5.          Legend. To the extent any Voting Shares are in certificated form,
such certificates shall be imprinted with the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A VOTING AGREEMENT
AND IRREVOCABLE PROXY, A COPY OF WHICH IS ON FILE AT THE OFFICE OF THE COMPANY
AND IS AVAILABLE UPON REQUEST, AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE
PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO HAVE AGREED TO AND SHALL
BECOME BOUND BY ALL THE PROVISIONS OF SUCH VOTING AGREEMENT AND IRREVOCABLE
PROXY. ANY ATTEMPTED SALE, TRANSFER, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION
OF THE SHARES REPRESENTED BY THIS CERTIFICATE NOT IN COMPLIANCE WITH THE TERMS
AND CONDITIONS OF THE VOTING AGREEMENT AND IRREVOCABLE PROXY SHALL BE VOID AND
OF NO FORCE AND EFFECT.”

 

6.          Further Assurances. The Stockholders will each execute and deliver
or cause to be executed and delivered all further documents and instruments and
take such reasonable further action as may be reasonably necessary in order to
consummate the transactions contemplated hereby.

 

7.          Specific Performance. The parties hereto agree and each Stockholder
expressly acknowledges that the Company may be irreparably damaged if for any
reason any Stockholder fails to perform any of its obligations under this
Agreement, and that the Company may not have any adequate remedy at law for
money damages in such event. Accordingly, each Stockholder agrees that in the
case of the failure of any Stockholder to perform the Company shall be entitled
to specific performance and injunctive and other equitable relief to enforce the
performance of this Agreement by each Stockholder, and further agrees that any
such specific performance and injunctive and/or other equitable relief, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure to perform, and further agrees that such Stockholder will not seek, and
agrees to waive any requirement for, the securing or posting of a bond in
connection with the Company’s seeking or obtaining such equitable relief. This
provision is without prejudice to any other rights that the Company may have
against any Stockholder for any failure to perform its obligations under this
Agreement.

 



8

 

 

8.          Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be deemed duly delivered
on the date of receipt, if delivered by hand, or one business day after it is
sent by receipt – confirmed telecopy or via a reputable nationwide overnight
courier service for next business day delivery:

 

  (a)     if to the Company, to:         #120 - 2441 West Horizon Ridge Pkwy.  
  Henderson, Nevada 89052     Facsimile: (702) 939-5249     Attention: Chief
Executive Officer           with a copy (which shall not constitute notice) to:
          Baker & Hostetler LLP     12100 Wilshire Boulevard, 15th Floor     Los
Angeles, California 90025     Facsimile: (310) 820-8859     Attention: Jeffrey
P. Berg, Esq.         (b)     if to Stockholder, to the address set forth for
the Stockholder on the signature page of this Agreement,         with a copy
(which shall not constitute notice) to:           Akin Gump Strauss Hauer & Feld
LLP     One Bryant Park     New York, New York 10036     Facsimile: (212)
872-1002     Attention: Ryan M. Katz, Esq.

 

Any party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including expedited courier, messenger service,
telecopy, mail, or electronic mail), but no such notice, request, demand, claim,
or other communication shall be deemed to have been duly given unless and until
it actually is received by the party for whom it is intended. Any party may
change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

 

9.          Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that the Company may assign its rights and
obligations to any affiliate of the Company and provided, further, that no
Stockholder may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the Company.

 

10.          Entire Agreement; Amendments; Waiver. This Agreement supersedes all
prior agreements, written or oral, between the parties hereto with respect to
the subject matter hereof and contains the entire agreement between the parties
with respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by the parties hereto. No waiver of
any provision hereof by any party shall be deemed a waiver of any other
provision hereof by such party, nor shall any such waiver be deemed a continuing
waiver of any provision hereof by such party.

 



9

 

 

11.          Severability. If any provision of this Agreement or the application
of such provision to any person or circumstances shall be held invalid or
unenforceable by a court of competent jurisdiction, such provision or
application shall be unenforceable only to the extent of such invalidity or
unenforceability, and the remainder of the provisions not held invalid or
unenforceable and the application of such provisions to persons or circumstances
other than the party as to which it is held invalid, and the remainder of this
Agreement, shall not be affected.

 

12.          Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Nevada. The parties agree
that jurisdiction of any dispute which may arise under this Agreement shall lie
in the District Court for the County of Clark, State of Nevada. The prevailing
party in any legal action arising under or relating to this Agreement shall be
entitled to recover costs, expenses and reasonable attorneys’ fees (including on
appeal) from the non-prevailing party.

 

13.          Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had the opportunity to revise this Agreement
and, therefore, the Agreement shall not be construed against the party preparing
it, but shall be construed as if both parties jointly prepared this Agreement
and any uncertainty and ambiguity shall not be interpreted against any one
party.

 

14.          Headings. The headings and captions used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

 

15.          Counterparts. The parties may execute this Agreement in
counterparts and may deliver such counterparts by e-mail or facsimile, each of
which is deemed an original, but all of which together constitute one and the
same agreement.

 

[Signature Page Follows]

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

“COMPANY”   “STOCKHOLDER”           SEARCHLIGHT MINERALS CORP.   (Individual) a
Nevada corporation             By:   By:     Name:   Name: Martin B. Oring      
Title: Chief Executive Officer   (Entity)                   Entity Name:        
By:         Name:         Title:                   Address:                    
                            Telephone:         Facsimile:         E-Mail:  

 



11

 